NO. 07-12-0400-CR

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                  OCTOBER 26, 2012


                               JOSE RAYNALDO BACA,
                                                               APPELLANT
                                            v.

                                THE STATE OF TEXAS,
                                                                APPELLEE
                          _____________________________

            FROM THE 287TH DISTRICT COURT OF PARMER COUNTY;

         NO. 3101; HONORABLE GORDON HOUSTON GREEN, PRESIDING


                                Memorandum Opinion


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Jose Raynaldo Baca appeals from a trial court order denying his “Motion to

Obtain Court Documents” for purposes of post-conviction litigation. He asks that we

overrule the court’s decision and “instruct the court to present these documents to [him]

in a timely manner.”

      On September 14, 2012, we sent appellant a letter asking to him to demonstrate

why this court has jurisdiction over the matter and gave him until September 24, 2012,to

do so. To date, we have received no response from appellant.
       An appellate court has jurisdiction to hear an appeal only if it is from a final

judgment, Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001), and we have

jurisdiction to consider immediate appeals of interlocutory orders only if a statute

explicitly provides appellate jurisdiction.   Stary v. DeBord, 967 S.W.2d 352, 352-53

(Tex. 1998). The trial court’s order denying appellant free copies of documents in the

record for purposes of post-conviction litigation does not invoke our jurisdiction. Self v.

State, 122 S.W.3d 294 (Tex. App.–Eastland 2003, no pet.); Diaz v. State, No. 07-10-

00328-CV, 2011 Tex. App. LEXIS 1985, at *3 (Tex. App.–Amarillo January 21, 2011, pet.

ref’d) (mem. op.). Furthermore, we have no jurisdiction over post-conviction writs of

habeas corpus in felony cases. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West

Supp. 2012); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth

Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995).

       Without a final, appealable order, we are without jurisdiction to entertain this

appeal. Accordingly, we dismiss the appeal for want of jurisdiction.



                                          Brian Quinn
                                          Chief Justice



Do not publish.




                                              2